        Case 2:18-cv-00850-JB-JFR Document 61 Filed 04/09/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


CARLOS HASAN HICKS,

                        Plaintiff,

v.                                                           No. 18-cv-0850 JB-JFR

BOARD OF COUNTY COMMISSIONERS
of the COUNTY OF OTERO,
MANAGEMENT & TRAINING CORPORATION,
SOUTHWEST CORRECTIONAL MEDICAL GROUP, INC.,
LT. JAVIER SIFUENTES, LT. M. SOTO,
SGT. M. CAMACHO, SGT. V. MOYA,
CPT. R. OCHOA, V. LEON, JOHN DOES 1-6,

                        Defendants.


        UNOPPOSED MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFF
                                 AND
       UNOPPOSED NOTICE OF EXTENSION FOR PLAINTIFF TO RESPOND TO
       DEFENDANT MANAGEMENT & TRAINING CORP.’S MOTION TO DISMISS

       COMES NOW ELLIS & ESTES (James C. Ellis and Daniel P. Estes) and pursuant to D.N.M.LR-

Civ. 83.4(b), hereby moves to withdraw as counsel for Plaintiff in the above-captioned case and states

the following:

       1.        On April 7, 2021, Plaintiff emailed counsel stating that he no longer wanted to be

represented by ELLIS & ESTES and instead wanted to proceed with other legal counsel of his choice.

       2.        Counsel for all served parties have been contacted and they do not oppose ELLIS &

ESTES withdrawing from this matter.

       3.        Plaintiff has been contacted and advised that counsel will be withdrawing from his case

upon his request and the matter shall proceed Pro Se until Plaintiff finds alternative counsel.
        Case 2:18-cv-00850-JB-JFR Document 61 Filed 04/09/21 Page 2 of 3




        4.      Contact information for the listed Plaintiff is as follows and Plaintiff consents to service

of pleadings and other documents related to this case via email and by mail at the below-listed email

address:

                Carlos Hicks
                1306 22nd Street
                Alamogordo, NM 88310
                (575) 443-4975
                c.hasanhicks@gmail.com

        5.      Pending before the Court is Defendant Management & Training Corp., Capt. Ochoa,

Lt. M. Soto, Sgt. V. Moya, and Sgt M. Camacho’s Motion to Dismiss Plaintiff’s Second Amended

Complaint. (Doc. 52). Plaintiff’s Response is currently due on April 11, 2021. Defendants do not

oppose setting a new deadline pursuant to D.N.M.LR-Civ. 7.4(a). The new deadline is May 7, 2021.

        WHEREFORE, ELLIS & ESTES (James C. Ellis and Daniel P. Estes) should be allowed to

withdraw as counsel of record for Plaintiff.

                                                        Respectfully submitted,

                                                        ELLIS & ESTES

                                                        /s/James C. Ellis, Esq.
                                                        James C. Ellis, Esq.
                                                        Daniel P. Estes, Esq.
                                                        Attorneys for Plaintiff
                                                        3949 Corrales Road, Suite #230
                                                        Corrales, NM 87048
                                                        (505) 266-0800
                                                        (505) 508-1872 Facsimile
                                                        James@EllisEstes.com
                                                        Daniel@EllisEstes.com


                                    CERTIFICATE OF SERVICE

I certify that a true and correct copy of this Motion was sent to all parties entitled to notice as listed
below on April 9, 2021.


                                                    2
        Case 2:18-cv-00850-JB-JFR Document 61 Filed 04/09/21 Page 3 of 3




Carlos Hicks
1306 22nd Street
Alamogordo, NM 88310
c.hasanhicks@gmail.com

Richard Bonner
KEMP SMITH LLP
PO Box 2800
El Paso, TX 79999-2800
Richard.Bonner@kempsmith.com
Attorneys for Defendant Board of County Commissioners
Of the County of Otero
Christina Muscarella Gooch
SUTIN, THAYER & BROWNE
PO Box 1945
Albuquerque, NM 87103
tmg@sutinfirm.com
Attorneys for Defendant Management & Training Corp., et al.




/s/James C. Ellis, Esq.
James C. Ellis, Esq.




                                              3
